Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 11/24/2021.	
3.	Claims 1-6, 8-23 are pending. Claims 1-6, 8-23 are under examination on the merits. Claims 1-2, 5-6, 8-11, 13, 16-18, 21-23 are amended. Claim 7 is cancelled. Claims 21-23 are newly added.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-6, 8-23  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
6.	Claim 3 is objected to because of the following informalities: It is suggested that  “50-99.9 volof" be deleted and "50-99.9 vol% of " be inserted in its stead so as to engender claim language clarity. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4, 6, 8-9, 12-13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US Pub. No. 2017/0297018 A1; hereinafter “Carvalho”) in et al. (Rapid Surface Functionalization of Hydrogen-Terminated Silicon by Alkyl Silanols, J. Am. Chem. Soc. 2017, 139, 5870−5876 hereinafter “Escorihuela”).  
  
Regarding claims 1,6: Carvalho teaches a process for the modification of a solid material Page 1, [0011]), said process comprising contacting a surface of the solid material comprising nucleophilic groups with a hydrosilane in a first step to produce a hydrosilanized surface, and  contacting said hydrosilanized surface with at least one alkene and/or alkyne under irradiation with visible and/or ultraviolet light of a wavelength in the range of 200 to 800 nm (Page 2, [0035]-[0036]) in a second step (Page 3, [0064], Fig. 8), wherein the solid material is polymers include hydroxyl-terminated polymers, or activated COC or cyclic olefin copolymer (COP) that present such --OH moieties on their surfaces after activation (Page 2, [0031]), and wherein the surface modifying composition comprises at least a hydrosilane, wherein Ra is H moiety (Page 2, [0029]). Carvalho does not expressly teach contacting the surface with a surface-modifying composition comprises at least a hydrosilane under irradiation with light of a wavelength in the range of 200 to 800 nm, and the process comprises the step of treating the surface to have micro- and/or nanoscale surface roughness before the irradiation step.

    PNG
    media_image1.png
    262
    535
    media_image1.png
    Greyscale

However, Escorihuela teaches a process for the modification of a surface of a solid material (Page 5871, Scheme 1), comprising the step of: contacting the surface with a surface-modifying composition under irradiation with light of a wavelength in the range of 200 to 800 nm th para, lines 1-13; see Fig. 2), optionally in the presence of a photoinitiator, wherein the solid material is selected from the group consisting of polyesters, polyethers, polycarbonates, polyketones polyamides, polyurethanes, (meth)acrylate and (meth)acrylamide polymers and polyetherimides (Page 5874, left Col., 2nd para, lines 12-18), and wherein the surface modifying composition comprises at least a hydrosilane, wherein the hydrosilane has one hydrosilyl group and is presented by the formula as set forth, wherein each of Ra to Rc optionally substituted C1-30 alkyl with benefit of providing the use of light-based surface modification approach to allow surface pattering and the catalyst-free surface reaction is fast (15 min at room temperature) and can be accelerated with UV light irradiation, reducing the reaction time to 1−2 min. This grafting procedure leads to densely packed organic monolayers that are hydrolytically stable (even up to 30 days at pH 3 or 11) and can display excellent antifouling behavior against a range of organic polymers (Page 5870, Abstract, lines 11-14). 


    PNG
    media_image2.png
    181
    344
    media_image2.png
    Greyscale
                    
    PNG
    media_image3.png
    369
    348
    media_image3.png
    Greyscale

In an analogous art of process for modification of a solid surface, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply a surface-modifying composition comprises at least a hydrosilane by Carvalho, so as to include step of contacting the surface with a surface-modifying composition comprises at least a hydrosilane under irradiation with light of a 

Regarding claims 2,4: Carvalho teaches the process for the modification of a surface of a solid material (Page 1, [0011]), wherein the hydrosilane is contacted with the surface in the form of the surface-modifying composition comprising further comprising reactive towards the hydrosilane which is an alcohol (Page 4, [0081]). 

	Regarding claim 8: Carvalho teaches the process for the modification of a surface of a solid material (Page 1, [0011]), wherein the hydrosilane is triethoxysilane (H--Si(OC2H5)3), trimethoxy silane (H--Si(OCH3)3) and trichlorosilane (H--SiCl3) (Page 2, [0026]). 

Regarding claim 9: Carvalho teaches the process for the modification of a surface of a solid material (Page 1, [0011]), wherein the hydrosilane may have the following formula H-Si-X(R1)(R2) (Page 1, [0015]), the R substituent may provide an additional functionality with a reactivity orthogonal to the Si--H bond, thereby yielding two independent modes of functionalization. In some embodiments, the R group may provide this additional functionality in addition to radical stability. R groups that may provide such features include azide groups (Page 2, [0021]). In the general formulas for an alkoxysilane and a chlorosilane, the R group may be an organic, organometallic or inorganic moiety (Page 2, [0025]). 
Regarding claim 12: Carvalho teaches an article comprising the surface-modified solid material obtainable in the recited process (Page 9, [0169], Example 6). 

	Regarding claim 13: Carvalho teaches an article, wherein the article includes a substrate for biochip applications (Page 9, [0169], Example 6; Page 10, Claim 18).  

Regarding claim 21: Carvalho teaches the process for the modification of a surface of a solid material (Page 1, [0011]), wherein the surface is treated by casting (nano)particle solutions, sol-gel processes, and or chemical vapor deposition (CVD) (Page 4, [0085]) to prepare roughness in the order of micro- and nanometers on the surface (Page 5, [0094]-[0095]).

Regarding claim 22: Carvalho teaches the article, wherein the biochip applications are microarray applications or cell culture applications (Page 9, [0169], Example 6; Page 10, Claim 18).  

	Regarding claim 23: Carvalho teaches the article, wherein the microfluidic device is a lab-on-a- chip device or an organ-on-a-chip device (Page 9, [0169], Example 6; Page 10, Claim 18).  

9.	Claims  3, 11, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US Pub. No. 2017/0297018 A1; hereinafter “Carvalho”) in view of Escorihuela et al. (Rapid Surface Functionalization of Hydrogen-Terminated Silicon by Alkyl Silanols, J. Am. Chem. Soc. 2017, 139, 5870−5876 hereinafter “Escorihuela”) as applied to claim 1 above, and further in view of  Tsuzuki et al. (Vacuum ultraviolet irradiation on siliceous J. Sol-Gel. Sci. Technol., 47, 131–139, 2008; hereinafter “Tsuzuki”).  

Regarding claims, 3,19-20: The disclosure of  Carvalho in view of Escorihuela is adequately set forth in paragraph 8 above and is incorporated herein by reference. Carvalho in view of Escorihuela does not expressly teach the hydrosilane is contacted with the surface in the form of the surface-modifying composition comprising the hydrosilane and a compound that is reactive towards the hydrosilane, wherein the amount of the compound that is reactive towards the hydrosilane in the surface-modifying composition is 50-99.9 vol%, preferably 60-95 vol%, more preferably 70-90 vol% of the surface-modifying composition.
However, Tsuzuki teaches the process for the modification of a surface of a solid material (Page 132, right Col., 2nd para. lines 4-9), wherein the hydrosilane is contacted with the surface in the form of  the surface-modifying composition comprising the hydrosilane and a compound that is reactive towards the hydrosilane, wherein the amount of the compound that is reactive towards the hydrosilane in the surface-modifying composition is 56.88 vol % of the surface-modifying composition, wherein a sol solution with 40 wt% of the solution is obtained by diluting it with an appropriate amount of mixed solvent of isobutyl alcohol and 2-ethoxyethanol at the mass ratio of 1:1 (i.e. 70-90 vol%; Page 132, left Col.,  2.Experimental, 2.1 Preparation of coating solution and spin coating, lines 1-9 to right Col., lines 1-13) with benefit of providing the irradiation on the siliceous coating on polycarbonate (PC) substrate films, resulted in the hardening of the coating due to the mineralization of the coating in the direction to silica-like materials, and in parallel the abrasion resistance is considerably improved (Page 139, right Col., Conclusion, lines 1-5).  
In an analogous art of process for modification of a solid surface, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the surface-modifying composition 

Regarding claims 11,19-20: : The disclosure of  Carvalho in view of Escorihuela is adequately set forth in paragraph 8 above and is incorporated herein by reference. Carvalho in view of Escorihuela does not expressly teach the surface modifying composition comprises microparticles and/or nanoparticles, and wherein the microparticles and/or nanoparticles have a number average diameter of 0.1 nm to 10 µm, preferably 1 nm to 1 µm, more preferably 10 nm to 100 nm as determined according to Scanning Electron Microscopy (SEM).
However, Tsuzuki teaches  the process for the modification of a surface of a solid material (Page 132, right Col., 2nd para. lines 4-9), wherein the surface modifying composition comprises microparticles and/or nanoparticles such as colloidal silica (Aldrich, LUDOX® LS, 30 wt%) (Page 132, left Col.,  2 Experimental, 2.1 Preparation of coating solution and spin coating, lines 1-8),and wherein nanoparticles have a number average diameter of 12 nm according to Ludox Brochure. with benefit of providing an optimum coating for improving abrasion resistance (2 Experimental, 2.1 Preparation of coating solution and spin coating, lines 1-4) which the irradiation on the siliceous coating on polycarbonate (PC) substrate films, resulted in the hardening of the coating due to the mineralization of the coating in the direction to silica-like materials, and in parallel the abrasion resistance is considerably improved (Page 139, right Col., Conclusion, lines 1-5).  

    PNG
    media_image4.png
    349
    645
    media_image4.png
    Greyscale

In an analogous art of process for modification of a solid surface, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the surface-modifying composition by Carvalho, so as to include the surface modifying composition comprises microparticles and/or nanoparticles, and wherein the microparticles and/or nanoparticles have a number average diameter of 0.1 nm to 10 µm, preferably 1 nm to 1 µm, more preferably 10 nm to 100 nm as taught by Tsuzuki, and would have been motivated to do so with reasonable expectation that this would result in providing an optimum coating for improving abrasion resistance (2 Experimental, 2.1 Preparation of coating solution and spin coating, lines 1-4) which the irradiation on the siliceous coating on polycarbonate (PC) substrate films, resulted in the hardening of the coating due to the mineralization of the coating in the direction to silica-like materials, and in parallel the abrasion resistance is considerably improved as suggested by Tsuzuki (Page 139, right Col., Conclusion, lines 1-5).  


s 5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US Pub. No. 2017/0297018 A1; hereinafter “Carvalho”) in view of Escorihuela et al. (Rapid Surface Functionalization of Hydrogen-Terminated Silicon by Alkyl Silanols, J. Am. Chem. Soc. 2017, 139, 5870−5876 hereinafter “Escorihuela”) as applied to claim 1 above, and further in view of Zuilhof et al. (US Pub. No. 2011/0251059 A; hereinafter “Zuilhof”). 

Regarding claims, 5,16-18: The disclosure of  Carvalho in view of Escorihuela is adequately set forth in paragraph 8 above and is incorporated herein by reference. Carvalho in view of Escorihuela does not expressly teach photoinitiator is in the range of 0.01 to 0.1 wt.% relative to the surface-modifying composition.
	However, Zuilhof teaches a process for the modification of a surface of a solid material (Page 1, [0010]), comprising the step of: contacting the surface with a surface-modifying composition under irradiation with light of a wavelength in the range of 200 to 800 nm (Page 2, [0026]), in the presence of a photoinitiator (Page 2, [0029]), wherein the solid material is chosen from the group consisting of silica, alumina, zeolites, metal oxides, and glass (such as, for example, synthetic fused silica and borosilicate glass) (Page 3, [0035]),and wherein the surface modifying composition comprises at least a hydrosilane (Page 1, [0005]; Page 1, [0007]), wherein the amount of photoinitiator present in the reaction mixture may be is in the range of 0.01 to 5.0 wt. %, more preferably in the range of 0.01 to 3 wt. %, even more preferably in the range of 0.01 to 2 wt. % and in particular in the range of 0.01 to 1 wt %, relative to the alkene and/or alkyne (Page 3, [0032]) with benefit of providing the process for modifying the surface of the solid material with a predetermined pattern (Page 5, [0050]-[0052]). 
In an analogous art of process for modification of a solid surface, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the surface modifying composition by Carvalho, so as to include photoinitiator is in the range of 0.01 to 0.1 wt.% relative to the surface-modifying . 

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (US Pub. No. 2017/0297018 A1; hereinafter “Carvalho”) in view of Escorihuela et al. (Rapid Surface Functionalization of Hydrogen-Terminated Silicon by Alkyl Silanols, J. Am. Chem. Soc. 2017, 139, 5870−5876 hereinafter “Escorihuela”) as applied to claim 1 above, and further in view of  Chen et al. (US Pub. No. 2009/0286157 A1; hereinafter “Chen”).

Regarding claim 10: The disclosure of  Carvalho in view of Escorihuela is adequately set forth in paragraph 8 above and is incorporated herein by reference. Carvalho in view of Escorihuela does not expressly teach the hydrosilane is a compound having multiple hydrosilyl groups and is selected from the compounds represented by structures 200)-263). 
However, Chen teaches an active material for an electrochemical device may have a surface modification agent that is a silane, organometallic compound, or a mixture of two or more of such compounds (Page 1, [0007]), wherein the surface modification agent is a compound selected from the group consisting of 2,4,6,8-tetramethylcyclotetrasiloxane, dimethoxydimethylsilane, disilane, methylsilane (Page 2, [0029])  with benefit of providing surface modification agents that may selectively react with acidic functional groups on the surface of a material used to manufacture battery electrodes, and to eliminate the chemical or electrochemical reactivity of such functional groups.  Such acidic functional groups include, but are not limited to, --OH and –COOH (Page 4, [0053]). 
In an analogous art of process for modification of a solid surface, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the hydrosilane by Carvalho, so as to include the re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-6, 8-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
12/03/2021